In re Oaks Care Center; — Plaintiff; Applying for Supervisory and/or Remedial Writs Office Of Workers’ Compensation District 02, No. 00-2641; to the Court of Appeal, Third Circuit, No. 01-WCA-00044.
Granted! From the Court of Appeal’s ruling, we cannot determine whether relator’s motion to stay was considered by a three-judge panel of the Court. Accordingly, the application is granted for the sole purpose of remanding the case to the Court of Appeal for consideration of relator’s motion by a three-judge panel. See Gootee Const., Inc. v. Amwest Surety Ins. Co., 00-2341 (La.11/13/00), 775 So.2d 1044.